UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1448


DOUGLAS PATTERSON,

                Plaintiff - Appellant,

          v.

JANET NAPOLITANO, in her official capacity as Secretary of
the United States Department of Homeland Security; UNITED
STATES DEPARTMENT OF HOMELAND SECURITY; ALAN BERSIN, in his
official capacity as Commissioner of the United States
Customs and Border Protection,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00123-BO)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Patterson, Appellant Pro Se.    Matthew Fesak, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas Patterson appeals the district court’s order

dismissing     without    prejudice            his   employment       discrimination

complaint     under   Fed.    R.    Civ.       P.    12(b)(5)   for    insufficient

service of process.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             Patterson v. Napolitano, No. 5:11-cv-

00123-BO    (E.D.N.C.    Mar.      5,   2012).         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                           2